LATTIMORE, J.
Appellant was convicted in the district court of Potter county of selling intoxicating liquor, and his punishment fix-1 ed at two years in the penitentiary. The testimony found in the statement of facts sufficiently supports the verdict and judgment. There are four bills of exception in the record, each of which has been considered by us, and in none of same do we find any such error as would .call for a reversal. It was shown by testimony that appellant conducted a rooming house in Amarillo at and about the time charged in the indictment, and that he sold whisky to a witness on or about said date. The state was permitted to prove that at or about said time other parties were found in appellant’s rooming house who were intoxicated. The fact of any sale or the presence of any intoxicating liquors on the premises of appellant was vigorously attacked in the cross-examination of the state’s witness. We think the testimony not subject to the objection made, but observe that the trial court instructed the jury, in response to the request of appellant, that they should not consider the statement as to the finding of these drunken people in appellant’s house. Finding no error in the record, the judgment will be affirmed. ■